Citation Nr: 0200848	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for brain disease due to 
trauma and manifested by headaches, dizziness, vomiting, and 
nausea, currently evaluated as 50 percent disabling, 
including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1959 to August 1963.  He also had subsequent service in the 
Mississippi Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
50 percent for the veteran's service-connected brain disease 
due to trauma and manifested by headaches, dizziness, 
vomiting, and nausea.  

Subsequently, the veteran perfected a timely appeal of the 
denial of this increased rating claim.  In February 2001, the 
Board remanded the veteran's case to the RO for further 
evidentiary development.  In December 2001, the RO returned 
the veteran's case to the Board.  


REMAND

In the February 2001 remand, the Board noted that, in the 
report of a VA neurological examination completed in October 
1998, the examiner did not indicate whether he had reviewed 
the veteran's claims folder.  The Board cited Green 
v. Derwinski, 1 Vet.App. 121 (1991), in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
an examination should include a review of the records of 
previous medical care so that the evaluation of the claimed 
disability would be a fully informed one.  

Consequently, the Board remanded the veteran's increased 
rating claim in February 2001, in part, to accord the veteran 
an opportunity to undergo a VA examination by a neurologist 
to determine the nature and severity of his service-connected 
brain disease due to trauma and manifested by headaches, 
dizziness, vomiting, and nausea.  The Board requested that 
the veteran's claims folder and a copy of the February 2001 
remand be made available to the examiner, who should 
acknowledge receipt of these items in the examination report.  

The requested examination was conducted in May 2001.  
However, it is unclear from the report whether the examiner 
had the opportunity to review the veteran's claims folder in 
conjunction with the evaluation.  This fact was noted by the 
representative in a statement dated in January 2002.  
Accordingly, the Board finds that further development of the 
veteran's increased rating claim is required.  See, Stegall 
v. West, 11 Vet. App. 268 (1998).  

In a May 2001 letter from the veteran, he requested that the 
VA use his February 2001 outpatient record from the VA 
medical facility in Jackson, Mississippi in evaluating his 
claim.  The outpatient record through March 2001 are on file.  
There is no report dated in February 1991.

This case is, therefore, REMANDED for the following:

1.  The RO is requested to obtain all 
current treatment records from the VA 
medical facility in Jackson, Mississippi, 
to include February 2001.  If there is no 
report for this date, the RO should 
request the VA medical facility to so 
state.  

2.  The veteran's claims folder should be 
referred to the examiner who conducted the 
May 2001 VA examination.  The examiner 
should be asked to state in an addendum to 
the May 2001 examination report, whether 
the examiner reviewed the veteran's claims 
folder in conjunction with the May 2001 
evaluation.  If the examiner states that 
she did not review the veteran's claims 
folder, the examiner is requested to 
review the veteran's claims folder and 
discuss in an addendum whether any changes 
are warranted with regard to the May 2001 
VA examination report.  

3.  The RO should again review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45620-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 
3.159) are fully complied with and 
satisfied.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the increased rating 
claim which is in appellate status.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence as well as the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




